                                          Case 3:21-cv-00213-AGT Document 15 Filed 03/08/21 Page 1 of 1




                                   1
                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6     ORLANDO GARCIA,                                      Case No. 21-cv-00213-AGT
                                                         Plaintiff,
                                   7
                                                                                              ORDER REGARDING PLAINTIFF’S
                                                  v.                                          UNTIMELY OPPOSITION TO
                                   8
                                                                                              DEFENDANTS’ MOTION TO DISMISS
                                   9     CHSP UNION SQUARE II LLC, et al.,
                                                                                              Re: ECF No. 14
                                                         Defendants.
                                  10
                                  11
                                  12           On February 7, 2021, defendants filed a motion to dismiss. ECF No. 10. Pursuant to Civil
Northern District of California
 United States District Court




                                  13   Local Rule 7-3(a), plaintiff’s opposition was due 14 days later, on February 22, 2021. On March

                                  14   5, 2021, nearly two weeks after that due date and four days after defendants filed their timely reply

                                  15   brief, ECF No. 13, plaintiff filed an untimely opposition which explains that plaintiff’s counsel

                                  16   missed the opposition deadline because “[h]e was affected by the historic storm and power outage

                                  17   that hit Texas” and “had no access to his files, his office server, his list of tasks due and so forth”

                                  18   during that time, ECF No. 14 at 7. Given this explanation, the Court will accept plaintiff’s late-

                                  19   filed opposition, but plaintiff’s counsel is cautioned that future missed deadlines may result in

                                  20   sanctions or other relief as appropriate. The Court will also allow defendants to file an optional

                                  21   response to plaintiff’s opposition, which should not exceed 14 pages and is due by March 22,

                                  22   2021.

                                  23           The March 19, 2021 hearing on defendants’ motion to dismiss is hereby continued to April

                                  24   9, 2021 at 10:00 a.m.

                                  25           IT IS SO ORDERED.

                                  26   Dated: March 8, 2021

                                  27
                                                                                                      ALEX G. TSE
                                  28                                                                  United States Magistrate Judge
